DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“computing device” in claim 1, 4-10, 21-32 interpreted as a computer or processor and memory or a functional equivalent thereof [0058], [0061], [0063].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1, 4-10, 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fails to teach or render obvious all the limitations of instant claims 1, 21, and 27 and in particular the limitations regarding the first and second plasma stages and the computing device configured to control the gas inlet to repeatedly cycle between only providing the remote plasma based on a combination of gasses (NF3/O2/N2 in claim 1, CF4/O2/N2 in claim 21, and NF3/NH3 in claim 27) in the upper location (second plasma stage) of the etch chamber and only providing nitrogen-free plasma in the lower location (first plasma stage) of the etch chamber, the repeatedly cycling performed during a single pass of a single wafer in the etch chamber. The closest prior art of record Marakhtanov (US 2013/0059448) in view of Huang (US 2008/0124919) taught and rendered obvious the first and second plasma stages and  repeated cycling of the plasma in the upper and lower locations for a single pass of a single wafer with the gases as claimed (see final rejection mailed 08/19/2021 for full only providing generation of the remote plasma in the upper location of the etch chamber and only providing the nitrogen-free plasma in the lower location because Marakhtanov teaches the upper plasma is constantly provided while the lower plasma is cycled on and off. Marakhtanov does not teach or render obvious repetition of a step in which only the lower plasma is provided. Additional prior art of record Liang (US 2011/0159703) in view of Huang does teach separate application of plasma in the upper and lower locations but does not teach or render obvious that this is repeatedly performed during a single pass of a single wafer in the etch chamber because the lower plasma is used as a cleaning or curing step that is not repeated on a single pass of a single wafer (see applicant’s remarks filed 4/19/2021 p11-12). Additional related art US 2014/0054269 (cited not relied upon in the final office action mailed 8/19/2021) teaches the two plasma stages (Fig 1) and teaches etching with the claimed gases of instant claim 1 or alternative gases (table 1 Fig 3) fails to teach cycling between only providing the upper plasma and only providing the lower plasma because the art teaches providing the plasmas together (Fig 2 and [0044-0048]). 
For all of these reasons the prior art alone or in combination fails to teach or render obvious all the limitations of instant claims 1, 21, and 27. The remaining claims are allowable due to their dependency from and allowable independent claim 1, 21, or 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716